Name: Commission Implementing Regulation (EU) No 1360/2014 of 18 December 2014 operating deductions from fishing quotas available for certain stocks in 2014 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) 871/2014 as regards amounts to be deducted in future years
 Type: Implementing Regulation
 Subject Matter: environmental policy;  fisheries
 Date Published: nan

 19.12.2014 EN Official Journal of the European Union L 365/106 COMMISSION IMPLEMENTING REGULATION (EU) No 1360/2014 of 18 December 2014 operating deductions from fishing quotas available for certain stocks in 2014 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) 871/2014 as regards amounts to be deducted in future years THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105 (1), (2), (3) and (5) thereof, Whereas: (1) Council Regulations (EU) No 1262/2012 (2), (EU) No 1088/2012 (3), (EU) No 1261/2012 (4), (EU) No 39/2013 (5) and (EU) No 40/2013 (6) fix fishing quotas for certain stocks for 2013. (2) Council Regulations (EU) No 1262/2012, (EU) No 1180/2013 (7), (EU) No 24/2014 (8), and (EU) No 43/2014 (9) fix fishing quotas for certain stocks for 2014. (3) According to Article 105(1) of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, the Commission is to operate deductions from future fishing quotas of that Member State. (4) Commission Implementing Regulation (EU) No 871/2014 (10) has established deductions from fishing quotas for certain stocks in 2014 on account of overfishing in the previous years. (5) However, for certain Member States no deductions could be operated by Implementing Regulation (EU) No 871/2014 from quotas allocated for the overfished stocks because such quotas were not available for those Member States in the year 2014. (6) Article 105(5) of Regulation (EC) No 1224/2009 provides that, if it is not possible to operate deductions on the overfished stock in the year following the overfishing because the Member State concerned has no available quota, deductions should be operated on other stocks in the same geographical area or with the same commercial value. According to Commission Communication No 2012/C 72/07 (11) such deductions should be preferably operated from quotas allocated for stocks fished by the same fleet as the fleet that overfished the quota, taking into account the need to avoid discards in mixed fisheries. (7) The Member States concerned have been consulted with regard to the proposed deductions from quotas allocated for stocks other than those which have been overfished. (8) Moreover, certain deductions provided for by Implementing Regulation (EU) No 871/2014 appear to be larger than the adapted quota available in the year 2014 and, as a consequence, cannot be entirely operated on that quota. According to Commission Communication No 2012/C 72/07, the remaining amounts should be deducted from the adapted quotas available in subsequent years. (9) Implementing Regulation (EU) No 871/2014 should therefore be amended accordingly. HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas for the year 2014 referred to in the Annex I to this Regulation shall be reduced by applying the deductions on the alternative stocks set out in that Annex. Article 2 The Annex to Implementing Regulation (EU) No 871/2014 is replaced by the text in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) Council Regulation (EU) No 1262/2012 of 20 December 2012 fixing for 2013 and 2014 the fishing opportunities for EU vessels for certain deep-sea fish stocks (OJ L 356, 22.12.2012, p. 22). (3) Council Regulation (EU) No 1088/2012 of 20 November 2012 fixing for 2013 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (OJ L 323, 22.11.2012, p. 2). (4) Council Regulation (EU) No 1261/2012 of 20 December 2012 fixing for 2013 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Black Sea (OJ L 356, 22.12.2012, p. 19). (5) Council Regulation (EU) No 39/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available to EU vessels for certain fish stocks and groups of fish stocks which are not subject to international negotiations or agreements (OJ L 23, 25.1.2013, p. 1). (6) Council Regulation (EU) No 40/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available in EU waters and, to EU vessels, in certain non- EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (OJ L 23, 25.1.2013, p. 54). (7) Council Regulation (EU) No 1180/2013 of 19 November 2013 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (OJ L 313, 22.11.2013, p. 4). (8) Council Regulation (EU) No 24/2014 of 10 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 9, 14.1.2014, p. 4). (9) Council Regulation (EU) No 43/2014 of 20 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters (OJ L 24, 28.1.2014, p. 1). (10) Commission Implementing Regulation (EU) No 871/2014 of 11 August 2014 operating deductions from fishing quotas available for certain stocks in 2014 on account of overfishing in the previous years (OJ L 239, 12.8.2014, p. 14). (11) OJ C 72, 10.3.2012, p. 27. ANNEX I DEDUCTIONS FROM QUOTAS FOR STOCKS OTHER THAN THOSE WHICH HAVE BEEN OVERFISHED Member State Species code Area code Species name Area name Permitted landings 2013 (Total adapted quantity in tons) (1) Total catches 2013 (quantity in tons) Quota con-sumption (%) Overfishing related to permitted landing (quantity in tons) Multi-plying factor (2) Additional Multiplying factor (3) Remaining deduction from 2013 (4) (quantity in tons) Ouststading balance (5) (quantity in tons) Deductions 2014 (quantity in tons) DK NOP 04-N Norway pout and associated by-catches Norwegian waters of V 0 4,980 N/A 4,980 / / / / 4 Deduction to be made on the following stock DK OTH 04N. Other species Norwegian waters of IV / / / / / / / / 4 DK POK 1N2AB. Saithe Norwegian waters of I and II 20,000 21,680 108,40 % 1,680 / / / / 1 Deduction to be made on the following stock DK OTH 04N. Other species Norwegian waters of IV / / / / / / / / 1 ES DGS 15X14 Spurdog/ dogfish Union and international waters of I, V, VI, VII, VIII, XII and XIV 0 1,670 N/A 1,670 / A / / 2 Deduction to be made on the following stock ES HKE 571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV / / / / / / / / 2 ES DWS 56789- Deep-sea sharks EU and international waters of V, VI, VII, VIII and IX 0 5,330 N/A 5,330 / A / / 8 Deduction to be made on the following stock ES RNG 8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV / / / / / / / / 8 ES GHL 1N2AB. Greenland halibut Norwegian waters of I and II 0 12,370 N/A 12,370 / / / / 12 Deduction to be made on the following stock ES RED 1N2AB. Redfish Norwegian waters of I and II / / / / / / / / 12 ES HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 0 8,540 N/A 8,540 / / / / 8 Deduction to be made on the following stock ES RNG 8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV / / / / / / / / 8 ES OTH 1N2AB. Other species Norwegian waters of I and II 0 15,530 N/A 15,530 / / / / 15 Deduction to be made on the following stock ES RED 1N2AB. Redfish Norwegian waters of I and II / / / / / / / / 15 ES POR 3-1234 Porbeagle French Guiana waters, Kattegat; Union waters of Skagerrak, I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV; Union waters of CECAF 34.1.1, 34.1.2 and 34.2 0 3,160 N/A 3,160 / / / / 3 Deduction to be made on the following stock ES RNG 8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV / / / / / / / / 3 FR GHL 1N2AB. Greenland halibut Norwegian waters of I and II 0 17,500 N/A 17,500 / / / / 17 Deduction to be made on the following stock FR RED 1N2AB. Redfish Norwegian waters of I and II / / / / / / / / 17 NL HKE 3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 0 0,671 N/A 0,671 / C / / 1 Deduction to be made on the following stock NL HKE 8ABDE Hake VIIIa, VIIIb, VIIId and VIIIe / / / / / / / / 1 PT GHL 1N2AB Greenland halibut Norwegian waters of I and II 0 2,000 N/A 2,000 / / / / 2 Deduction to be made on the following stock PT RED 1N2AB. Redfish Norwegian waters of I and II / / / / / / / / 2 UK DGS 15X14 Spurdog/ dogfish Union and international waters of I, V, VI, VII, VIII, XII and XIV 0 5,800 N/A 5,800 / / / / 5 Deduction to be made on the following stock UK WHG 7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk / / / / / / / / 5 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 20(5) of Regulation (EC) No 2371/2002 (OJ L 358, 31.12.2002, p. 59) and Article 16(8) of Regulation (EU) No 1380/2013, quota transfers in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3) and/or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Council Regulation (EC) No 1224/2009. (2) As set out in Article 105(2) of Council Regulation (EC) No 1224/2009. Deductions equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Council Regulation (EC) No 1224/2009. Letter A indicates that an additional multiplying factor of 1.5 has been applied due to consecutive overfishing in the years 2011, 2012 and 2013. Letter C indicates that an additional multiplying factor of 1.5 has been applied as the stock is subject to a multiannual plan. (4) Regulation (EU) No 770/2013 and Regulation (EU) No 1204/2013 have operated deductions from fishing quotas for certain countries and species for 2013. However, for certain Member States the deductions to be applied were higher than their respective 2013 quota and could therefore not be operated entirely in that year. To ensure that also in such cases the full amount be deducted, the remaining quantities have been taken into account when establishing deductions from 2014. (5) Remaining quantities related to overfishing in years preceding the entry into force of Regulation (EC) No 1224/2009 and that cannot be deducted from another stock. ANNEX II The Annex to Implementing Regulation (EU) No 871/2014 is replaced by the following: ANNEX DEDUCTIONS FROM QUOTAS FOR STOCKS WHICH HAVE BEEN OVERFISHED Member State Species code Area code Species name Area name Initial quota 2013 Permitted landings 2013 (Total adapted quantity in tonnes) (1) Total catches 2013 (quantity in tonnes) Quota consumption related to permitted landings (%) Overfishing related to permitted landing (quantity in tonnes) Multi-plying factor (2) Additional Multiplying factor (3) (4) Remaining deduction from 2013 Outstanding balance (5) Deductions to apply in 2014 (qty in tonnes) (6) Deductions already applied in 2014 (qty in tonnes) (7) To be deducted in 2015 and following year(s) (qty in tonnes) BE HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 157,000 167,600 174,700 104,24 % 7,100 / / / / 7 7 / BE HER 4CXB7D Herring IVc, VIId except Blackwater stock 9 285,000 14,000 22,200 158,57 % 8,200 / / / / 8 8 / BE PLE 7FG. Plaice VIIf and VIIg 46,000 160,000 185,700 116,06 % 25,700 / / / / 25 25 / BE SRX 07D. Skates and rays Union waters of VIId 72,000 75,300 87,700 116,47 % 12,400 / / / / 12 12 / BE SRX 2AC4-C Skates and rays Union waters of IIa and IV 211,000 218,800 229,800 105,03 % 11,000 / / / / 11 11 / DK HER *3BCDC Herring Union waters of Subdivisions 22-32 1 972,720 1 972,720 2 039,210 103,37 % 66,490 / / / / 66 66 / DK MAC 2A34. Mackerel IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 15 072,000 16 780,390 17 043,000 101,56 % 262,610 / / / / 262 262 / DK NOP 04-N Norway pout and associated by-catches Norwegian waters of IV 0 0 4,980 N/A 4,980 / / / / 4 4 / DK POK 1N2AB. Saithe Norwegian waters of I and II / 20,000 21,680 108,40 % 1,680 / / / / 1 1 / DK SAN 234_2 Sandeel Union waters of sandeel management area 2 16 549,000 16 837,980 21 144,000 125,57 % 4 306,020 1,4 / / / 6 028 (9) 6 028 (9) / DK SAN 234_4 Sandeel Union waters of sandeel management area 4 3 773,000 3 999,300 5 064,000 126,62 % 1 064,700 1,4 / / / 1 490 (9) 1 490 (9) / EL BFT AE45WM Bluefin tuna Atlantic Ocean, east of 45 ° W, and Mediterranean 129,070 177,520 177,557 100,02 % 0,037 / C 1,435 / 1,49 1,49 / ES ALF 3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 70,000 59,470 61,770 103,87 % 2,300 / A / / 3 0 3 ES BLI 5B67- Blue Ling Union and international waters of Vb, VI, VII 79,000 79,000 138,649 175,49 % 59,640 / / 4,22 0,07 63 63 / ES BSF 56712- Black scabbard-fish EU and international waters of V, VI, VII and XII 174,000 102,030 109,190 107,02 % 7,160 / A / / 10 10 / ES BSF 8910- Black scabbard-fish EU and international waters of VIII, IX and X 12,000 2,770 3,340 120,58 % 0,570 / A 32,85 / 33 5,87 27,13 ES BUM ATLANT Blue marlin Atlantic Ocean 27,200 16,920 44,040 260,28 % 27,120 / / / / 27 0 27 ES COD N3M. Cod NAFO 3M 2 019,000 2 318,240 2 360,100 101,81 % 41,860 / / / / 41 41 / ES DGS 15X14 Spurdog/ dogfish Union and international waters of I, V, VI, VII, VIII, XII and XIV 0 0 1,670 N/A 1,670 / A / / 2 2 / ES DWS 56789- Deep-sea sharks EU and international waters of V, VI, VII, VIII and IX 0 0 5,330 N/A 5,330 / A / / 8 8 / ES GFB 89- Greater forkbeard EU and international waters of VIII and IX 242,000 185,560 214,640 115,67 % 29,080 / A / / 43 25,25 17,75 ES GHL 1/2INT Greenland halibut International waters of I and II / 0 4,700 N/A 4,700 / / / / 4 4 / ES GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 0 12,370 N/A 12,370 / / / / 12 12 / ES GHL N3LMNO Greenland halibut NAFO 3LMNO 4 262,000 4 228,560 4 287,200 101,39 % 58,640 / C / / 87 87 / ES HAD 5BC6A. Haddock Union and international waters of Vb and VIa / 5,850 13,550 231,62 % 7,700 / A 10,72 / 22 9,16 12,54 ES HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 / 0 8,540 N/A 8,540 / / / / 8 8 / ES NEP 9/3411 Norway lobster IX and X; Union waters of CECAF 34.1.1 62,000 36,850 31,340 85,05 %  5,510 / N/A 44,79 (8) 25 25 19 ES OTH 1N2AB. Other species Norwegian waters of I and II / 0 15,530 N/A 15,530 / / / / 15 15 / ES POL 08C. Pollack VIIIc 208,000 208,000 239,310 115,05 % 31,310 / / / / 31 31 / ES POR 3-1234 Porbeagle French Guiana waters, Kattegat; Union waters of Skagerrak, I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV; Union waters of CECAF 34.1.1, 34.1.2 and 34.2 0 0 3,160 N/A 3,160 / / / / 3 3 / ES RED 51214D Redfish Union and international waters of V; international waters of XII and XIV 433,000 2 209,000 2 230,300 100,96 % 21,300 / / / / 21 21 / ES SOL 8AB. Common sole VIIIa and VIIIb 9,000 8,720 8,810 101,03 % 0,090 / A + C 3 / 3 0,9 2,1 ES USK 567EI. Tusk Union and international waters of V, VI and VII 46,000 40,320 85,000 210,81 % 44,680 / A 22,87 / 89 30,23 58,77 ES WHM ATLANT White marlin Atlantic Ocean 30,500 30,500 36,330 119,11 % 5,830 / / / / 5 4,83 0,17 FR GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 0 17,500 N/A 17,500 / / / / 17 17 / FR PLE 7FG. Plaice VIIf and VIIg 83,000 92,250 94,300 102,22 % 2,050 / / / / 2 2 / FR RED 51214D Redfish Union and international waters of V; international waters of XII and XIV 230,000 23,000 41,500 180,43 % 18,500 / / / / 18 18 / IE HAD 1N2AB. Haddock Norwegian waters of I and II / 20,500 25,630 125,02 % 5,130 / / / / 5 5 / IE HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 3 144,000 2 696,760 2 698,749 100,07 % 1,989 / / / / 1 1 / IE PLE 7FG. Plaice VIIf and VIIg 197,000 66,790 79,817 119,60 % 13,027 / / / / 13 13 / IE PLE 7HJK. Plaice VIIh, VIIj and VIIk 61,000 49,700 51,823 104,27 % 2,123 / / / / 2 2 / LT GHL N3LMNO Greenland halibut NAFO 3LMNO 22,000 15,700 0 N/A  15,700 / N/A 120,279 / 104 58 46 NL HKE 3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 / 0 0,671 N/A 0,671 / C / / 1 1 / NL SRX 07D. Skates and rays Union waters of VIId 4,000 3,000 1,932 64,40 %  1,068 / / 0,015 / 0 0 / NL SRX 2AC4-C Skates and rays Union waters of IIa and IV 180,000 275,430 357,115 129,66 % 81,685 / / / / 81 65,58 15,42 PL SAL 3BCD-F Atlantic salmon Union waters of Subdivisions 22-31 6 837,000 5 061,000 5 277,000 104,27 % 216,000 / / / / 216 (in pieces) 216 (in pieces) / PL SPR 3BCD-C Sprat and associated catches EU waters of Subdivisions 22-32 73 392,000 76 680,000 80 987,740 105,62 % 4 307,740 1,1 / 477,314 / 5 215 5 215 / PT ALF 3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 203,000 153,810 160,350 104,25 % 6,540 / A / / 9 9 / PT ANF 8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 410,000 603,440 625,929 103,73 % 22,489 / / / / 22 22 / PT GHL N3LMNO Greenland Halibut NAFO 3LMNO 1 782,000 2 119,790 2 120,980 100,06 % 1,190 / C / / 1 1 / PT GHL 1N2AB Greenland halibut Norwegian waters of I and II / 0 2,000 N/A 2,000 / / / / 2 2 // PT HAD 1N2AB Haddock Norwegian waters of I and II / 34,400 34,000 98,84 %  0,400 / / / 376,126 375 30,05 344,95 PT MAC 8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 5 308,000 4 134,300 4 170,525 100,88 % 36,225 / / 1,07 / 37 37 / PT PLE 8/3411 Plaice VIII, IX and X; Union waters of CECAF 34.1.1 66,000 61,200 44,601 72,88 %  16.599 / / 1,906 / 0 0 / PT POK 1N2AB. Saithe Norwegian waters of I and II / 16,700 17,000 101,80 % 0,300 / / / 209,76 210 25 185 PT RED N3LN Redfish NAFO 3LN / 1 070,980 1 101,260 102,83 % 30,280 / / / / 30 30 / PT WHM ATLANT White marlin Atlantic ocean 19,500 18,300 12,212 66,73 %  6,088 / / 3,021 / 0 0 / UK COD N1GL14 Cod Greenland waters of NAFO 1 and Greenland waters of XIV 309,000 876,300 920,000 104,99 % 43,700 / A / / 65 65 / UK DGS 15X14 Spurdog/ dogfish Union and international waters of I, V, VI, VII, VIII, XII and XIV 0 0 5,800 N/A 5,800 / / / / 5 5 / UK GHL 514GRN Greenland halibut Greenland waters of V and XIV 195,000 0 0,800 N/A 0,800 / / 1 / 1 0 1 UK HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 1 415,000 1 389,200 1 457,800 104,94 % 68,600 / / / / 68 68 / UK HER 1/2- Herring Union, Norwegian and international waters of I and II (HER/1/2-) 8 827,000 8 208,600 8 342,100 101,63 % 133,500 / / / / 133 133 / UK HER 4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 65 901,000 58 841,000 58 951,300 100,19 % 110,300 / / / / 110 110 / UK MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 158 825,000 156 199,200 162 468,500 104,10 % 6 269,300 / / / / 6 269 6 269 / UK PLE 7FG. Plaice VIIf and VIIg 43,000 35,900 40,200 111,98 % 4,300 / / / / 4 4 / UK PLE 7HJK. Plaice VIIh, VIIj and VIIk 18,000 33,700 39,900 118,40 % 6,200 / / / / 6 6 / UK SOL 7FG. Common sole VIIf and VIIg 309,000 195,410 205,400 105,11 % 9,990 / / / / 9 7,05 1,95 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 20(5) of Regulation (EC) No 2371/2002 and Article 16(8) of Regulation (EU) No 1380/2013, quota transfers in accordance with Article 4(2) of Council Regulation (EC) No 847/96 and/or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Council Regulation (EC) No 1224/2009. (2) As set out in Article 105(2) of Council Regulation (EC) No 1224/2009. Deduction equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Council Regulation (EC) No 1224/2009. (4) Letter A  indicates that an additional multiplying factor of 1,5 has been applied due to consecutive overfishing in the years 2011, 2012 and 2013. Letter C  indicates that an additional multiplying factor of 1,5 has been applied as the stock is subject to a multiannual plan. (5) Remaining quantities related to overfishing in years preceding the entry into force of the Control Regulation (EC) No 1224/2009 and that cannot be deducted from another stock. (6) Deductions to operate in 2014 as established by Implementing Regulation (EU) No 871/2014. (7) Deductions to operate in 2014 that could be actually applied considering the available quota. (8) At Spain's request, the pay-back due in 2013 was spread over three years. (9) To be deducted from SAN/234_3.